                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION


 JOHN HALE                                      §                        PETITIONER
                                                §
                                                §
 v.                                             §     Civil No. 1:19cv242-HSO-MTP
                                                §
                                                §
 UNKNOWN SHAW                                   §                        RESPONDENT




                        CERTIFICATE OF APPEALABILITY

         A final order adverse to the applicant having been filed in the captioned habeas

corpus case, in which the detention complained of arises out of process issued by a

state court or a proceeding pursuant to 28 U.S.C. § 2254, the Court, considering the

record in the case and the requirements of 28 U.S.C. § 2253, Rule 22(b) of the Federal

Rules of Appellate Procedure, and Rule 11(a) of the RULES GOVERNING SECTION 2254

CASES FOR THE UNITED STATES DISTRICT COURTS, hereby finds that:

         A Certificate of Appealability should not issue in this case.   Jurists of reason

could not conclude that the Court’s dismissal on procedural grounds was debatable

or incorrect or that the petition states a valid claim of the denial of a constitutional

right.    See Slack v. McDaniel, 529 U.S. 473, 484 (2000).



Date: March 18, 2020                      s/ Halil Suleyman Ozerden
                                          HALIL SULEYMAN OZERDEN
                                          UNITED STATES DISTRICT JUDGE
